Exhibit 10.1

Freddie Mac

PC MASTER TRUST AGREEMENT

THIS PC MASTER TRUST AGREEMENT is entered into as of March 22, 2013, by and
among Freddie Mac in its corporate capacity as Depositor, Administrator and
Guarantor, Freddie Mac in its capacity as Trustee, and the Holders of the PCs
offered from time to time pursuant to Freddie Mac’s Offering Circular referred
to herein.

WHEREAS:

(a) Freddie Mac is a corporation duly organized and existing under and by virtue
of the Freddie Mac Act and has full corporate power and authority to enter into
this Agreement and to undertake the obligations undertaken by it herein; and

(b) Freddie Mac may from time to time (i) purchase Mortgages, in accordance with
the applicable provisions of the Freddie Mac Act, (ii) as Depositor, transfer
and deposit such Mortgages into various trust funds that are established
pursuant to this Agreement and that are referred to herein as “PC Pools,”
(iii) as Trustee, create and issue hereunder, on behalf of the related PC Pool,
PCs representing undivided beneficial ownership interests in the assets of that
PC Pool and otherwise act as trustee for each such PC Pool, (iv) as Guarantor,
guarantee the payment of interest and principal for the benefit of the Holders
of such PCs and (v) as Administrator, administer the affairs of each such PC
Pool.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the parties to this Agreement, do hereby declare and
establish this Agreement and do hereby undertake and otherwise agree as follows
with respect to the transfer of the Mortgages to various PC Pools, the issuance
of the PCs and the establishment of the rights and obligations of the parties.

Definitions

The following terms used in this Agreement have the respective meanings set
forth below.

Accrual Period: As to any PC and any Payment Date, (i) the calendar month
preceding the month of the Payment Date for Gold PCs or (ii) the second calendar
month preceding the month of the Payment Date for ARM PCs.

Administrator: Freddie Mac, in its corporate capacity, as administrator of the
PC Pools created under this Agreement.

Agreement: This PC Master Trust Agreement, dated as of March 22, 2013, by and
among Freddie Mac in its corporate capacity as Depositor, Administrator and
Guarantor, Freddie Mac in its capacity as Trustee, and the Holders of the
various PCs, as originally executed, or as modified, amended or supplemented in
accordance with the provisions set forth herein. Unless the context requires
otherwise, the term “Agreement” shall be deemed to include any applicable Pool
Supplement entered into pursuant to Section 1.01 of this Agreement.

ARM: An adjustable rate Mortgage.

 

  1  



--------------------------------------------------------------------------------

ARM PC: A PC with a Payment Delay of 75 days and which is backed by ARMs. ARM
PCs include Deferred Interest PCs.

Book-Entry Rules: The provisions from time to time in effect, currently
contained in Title 24, Part 81, Subpart H of the Code of Federal Regulations,
setting forth the terms and conditions under which Freddie Mac may issue
securities on the book-entry system of the Federal Reserve Banks and authorizing
a Federal Reserve Bank to act as its agent in connection with such securities.

Business Day: A day other than (i) a Saturday or Sunday and (ii) a day when the
Federal Reserve Bank of New York (or other agent acting as Freddie Mac’s fiscal
agent) is closed or, as to any Holder, a day when the Federal Reserve Bank that
maintains the Holder’s account is closed.

Conventional Mortgage: A Mortgage that is not guaranteed or insured by the
United States or any agency or instrumentality of the United States.

Custodial Account: As defined in Section 3.05(e) of this Agreement.

Deferred Interest: The amount by which the interest due on a Mortgage exceeds
the borrower’s monthly payment, which amount is added to the unpaid principal
balance of the Mortgage.

Deferred Interest PC: A PC representing an undivided beneficial ownership
interest in a PC Pool that includes Mortgages providing for negative
amortization.

Depositor: Freddie Mac, in its corporate capacity, as depositor of Mortgages
into the PC Pools created under this Agreement.

Eligible Investments: Any one or more of the following obligations, securities
or holdings maturing on or before the Payment Date applicable to the funds so
invested:

(i) obligations of, or obligations guaranteed as to the full and timely payment
of principal and interest by, the United States;

(ii) obligations of any agency or instrumentality of the United States (other
than Freddie Mac) or taxable debt obligations of any state or local government
(or political subdivision thereof) that have a long-term rating or a short-term
rating, as applicable, from S&P, Moody’s or Fitch in any case in one of its two
highest rating categories for long-term securities or in its highest ratings
category for short-term securities;

(iii) time deposits of any depository institution or trust company domiciled in
the Cayman Islands or Nassau and affiliated with a financial institution that is
a member of the Federal Reserve System, provided that the short-term securities
of the depository institution or trust company are rated by S&P, Moody’s or
Fitch in the highest applicable ratings category for short-term securities;

(iv) federal funds, certificates of deposit, time deposits and bankers’
acceptances with a fixed maturity of no more than 365 days of any depository
institution or trust company, provided that the short-term securities of the
depository institution or trust company are rated by S&P, Moody’s or Fitch in
the highest applicable ratings category for short-term securities;

(v) commercial paper with a fixed maturity of no more than 270 days, of any
corporation that is rated by S&P, Moody’s or Fitch in its highest short-term
ratings category;

 

  2  



--------------------------------------------------------------------------------

(vi) debt securities that have a long-term rating or a short-term rating, as
applicable, from S&P, Moody’s or Fitch, in any case in one of its two highest
ratings categories for long-term securities or in its highest ratings category
for short-term securities;

(vii) money market funds that are registered under the Investment Company Act of
1940, as amended, are entitled, pursuant to Rule 2a-7 of the Securities and
Exchange Commission, or any successor to that rule, to hold themselves out to
investors as money market funds, and are rated by S&P, Moody’s or Fitch in one
of its two highest ratings categories for money market funds;

(viii) asset-backed commercial paper that is rated by S&P, Moody’s or Fitch in
its highest short-term ratings category;

(ix) repurchase agreements on obligations that are either specified in any of
clauses (i), (ii), (iv), (v), (vi) or (viii) above or are mortgage-backed
securities insured or guaranteed by an entity that is an agency or
instrumentality of the United States; provided that the counterparty to the
repurchase agreement is an entity whose short-term debt securities are rated by
S&P, Moody’s or Fitch in its highest ratings category for short-term securities;
and

(x) any other investment without options that is approved by Freddie Mac and is
within the two highest ratings categories of the applicable rating agency for
long-term securities or the highest ratings category of the applicable rating
agency for short-term securities.

The rating requirement will be satisfied if the relevant security, issue or fund
at the time of purchase receives at least the minimum stated rating from at
least one of S&P, Moody’s or Fitch. The rating requirement will not be satisfied
by a rating that is the minimum rating followed by a minus sign or by a rating
lower than Aa2 from Moody’s.

Event of Default: As defined in Section 5.01 of this Agreement.

FHA/VA Mortgage: A Mortgage insured by the Federal Housing Administration or by
the Department of Agriculture Rural Development (formerly the Rural Housing
Service) or guaranteed by the Department of Veterans Affairs or the Department
of Housing and Urban Development.

Final Payment Date: As to any PC, the first day of the latest month in which the
related Pool Factor will be reduced to zero. The Administrator publishes the
Final Payment Date upon formation of the related PC Pool.

Fitch: Fitch, Inc., also known as Fitch Ratings, or any successor thereto.

Freddie Mac: The Federal Home Loan Mortgage Corporation, a corporation created
pursuant to the Freddie Mac Act for the purpose of establishing and supporting a
secondary market in residential mortgages. Unless the context requires
otherwise, the term “Freddie Mac” shall be deemed to refer to Freddie Mac acting
in one or more of its corporate capacities, as specified or as provided in
context, and not in its capacity as Trustee.

Freddie Mac Act: Title III of the Emergency Home Finance Act of 1970, as
amended, 12 U.S.C. §§1451-1459.

Gold PC: A PC with a Payment Delay of 45 days and which is backed by fixed-rate
Mortgages.

Guarantor: Freddie Mac, in its corporate capacity, as guarantor of the PCs
issued by each PC Pool.

 

  3  



--------------------------------------------------------------------------------

Guide: Freddie Mac’s Single-Family Seller/Servicer Guide, as supplemented and
amended from time to time, in which Freddie Mac sets forth its mortgage purchase
standards, credit, appraisal and underwriting guidelines and servicing policies.

Holder: With respect to any PC Pool, any entity that appears on the records of a
Federal Reserve Bank as a holder of the related PCs.

Monthly Reporting Period: The period, which period the Administrator has the
right to change as provided in Section 3.05(d) of this Agreement, during which
servicers report Mortgage payments to the Administrator, generally consisting
of:

(i) in the case of all payments other than full prepayments on the Mortgages,
the one-month period (A) ending on the 15th of the month preceding the related
Payment Date for Gold PCs and (B) ending on the 15th of the second month
preceding the related Payment Date for ARM PCs; and

(ii) in the case of full prepayments on the Mortgages (including repurchases of
the Mortgages pursuant to Section 1.02(c) of this Agreement), the calendar month
preceding the related Payment Date for Gold PCs and the second calendar month
preceding the related Payment Date for ARM PCs; provided, however, that with
respect to full prepayments on PCs issued before September 1, 1995, the Monthly
Reporting Period generally is from the 16th of a month through the 15th of the
next month.

Moody’s: Moody’s Investors Service, Inc., or any successor thereto.

Mortgage: A mortgage loan or a participation interest in a mortgage loan that is
secured by a first or second lien on a one-to-four family dwelling and that has
been purchased by the Depositor and transferred by the Depositor to the Trustee
for inclusion in the related PC Pool. With respect to each PC Pool, the
Mortgages to be included therein shall be identified on the books and records of
the Depositor and the Administrator.

Mortgage Coupon: The per annum fixed or adjustable interest rate of a Mortgage.

MultiLender Swap Program: A program under which Freddie Mac purchases Mortgages
from one or more sellers in exchange for PCs representing undivided beneficial
ownership interests in a PC Pool consisting of Mortgages that may or may not be
those delivered by the seller(s).

Negative Amortization Factor: With respect to PCs backed by Mortgages providing
for negative amortization, a truncated eight-digit decimal number that reflects
the amount of Deferred Interest added to the principal balances of the related
Mortgages in the preceding month.

Offering Circular: Freddie Mac’s Mortgage Participation Certificates Offering
Circular dated March 22, 2013, as amended and supplemented by any Supplements
issued from time to time, or any successor thereto, as it may be amended and
supplemented from time to time.

Payment Date: The 15th of each month or, if the 15th is not a Business Day, the
next Business Day.

Payment Delay: The delay between the first day of the Accrual Period for a PC
and the related Payment Date.

PC: With respect to each PC Pool, a Mortgage Participation Certificate issued
pursuant to this Agreement, representing a beneficial ownership interest in such
PC Pool. The term “PC’’ includes a Gold PC or an ARM PC unless the context
requires otherwise.

 

  4  



--------------------------------------------------------------------------------

PC Coupon: The per annum fixed or adjustable rate of a PC calculated as
described in the Offering Circular or the applicable Pool Supplement, computed
on the basis of a 360-day year of twelve 30-day months.

PC Issue Date: With respect to each PC Pool, the date specified in the related
Pool Supplement or, if not specified therein, the date on which Freddie Mac
issues a PC in exchange for the Mortgages delivered by a dealer or other
customer.

PC Pool: With respect to each PC, the corpus of the related trust fund created
by this Agreement, consisting of (i) the related Mortgages and all proceeds
thereof, (ii) amounts on deposit in the Custodial Account, to the extent
allocable to such PC Pool, (iii) the right to receive payments under the related
guarantee and (iv) any other assets specified in the related Pool Supplement,
excluding any investment earnings on any of the assets of that PC Pool. With
respect to each PC Pool, and unless expressly stated otherwise, the provisions
of this Agreement will be interpreted as referring only to the Mortgages
included in that PC Pool, the PCs issued by that PC Pool and the Holders of
those PCs.

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, financial institution, joint venture, association,
joint stock company, trust, unincorporated organization or governmental unit or
political subdivision of any governmental unit.

Pool Factor: With respect to each PC Pool, a truncated eight-digit decimal
calculated for each month by the Administrator which, when multiplied by the
original principal balance of the related PCs, will equal their remaining
principal amount. The Pool Factor for any month reflects the remaining principal
amount after the payment to be made on the Payment Date in the same month for
Gold PCs or in the following month for ARM PCs.

Pool Supplement: Any physical or electronic document or record (which may be a
supplement to the Offering Circular or any other supplemental document prepared
by Freddie Mac for the related PCs), which, together herewith, evidences the
establishment of a PC Pool and modifies, amends or supplements the provisions
hereof in any respect whatsoever. The Pool Supplement for a particular PC Pool
shall be binding and effective upon formation of the related PC Pool and
issuance of the related PCs, whether or not such Pool Supplement is executed,
delivered or published by Freddie Mac.

Purchase Documents: The mortgage purchase agreements between Freddie Mac and its
Mortgage sellers and servicers, which are the contracts that govern the purchase
and servicing of Mortgages and which include, among other things, the Guide and
any negotiated modifications, amendments or supplements to the Guide.

Record Date: As to any Payment Date, the close of business on the last day of
(i) the preceding month for Gold PCs or (ii) the second preceding month for ARM
PCs.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

Trustee: Freddie Mac, in its capacity as trustee of each PC Pool formed under
this Agreement, and its successors and assigns, which will have the trustee
responsibilities specified in this Agreement, as amended or supplemented from
time to time.

Trustee Event of Default: As defined in Section 6.06 of this Agreement.

 

  5  



--------------------------------------------------------------------------------

ARTICLE I

Conveyance of Mortgages; Creation of PC Pools

Section 1.01. Declaration of Trust; Transfer of Mortgages. The Depositor, by
delivering any Mortgages pursuant to this Agreement, unconditionally, absolutely
and irrevocably hereby transfers, assigns, sets over and otherwise conveys to
the Trustee, on behalf of the related Holders, all of the Depositor’s right,
title and interest in and to such Mortgages, including all payments of principal
and interest thereon received after the month in which the PC Issue Date occurs.
Once Mortgages have been identified as being part of a related PC Pool for which
at least one PC has been issued, they shall remain in that PC Pool unless
removed in a manner consistent with this Agreement. Concurrently with the
Depositor’s transferring, assigning, setting over and otherwise conveying the
Mortgages to the Trustee for a PC Pool, the Trustee hereby accepts the Mortgages
so conveyed and acknowledges that it holds the entire corpus of each PC Pool in
trust for the exclusive benefit of the related Holders and shall deliver to, or
on the order of, the Depositor, the PCs issued by such PC Pool. The
Administrator agrees to administer the related PC Pool and such PCs in
accordance with the terms of this Agreement. On the related PC Issue Date and
upon payment to the Depositor for any such PC by a Holder, such Holder shall, by
virtue thereof, acknowledge, accept and agree to be bound by all of the terms
and conditions of this Agreement.

A Pool Supplement shall evidence the establishment of a particular PC Pool and
shall relate to specific PCs representing the entire beneficial ownership
interests in such PC Pool. If for any reason the creation of a Pool Supplement
is delayed, Freddie Mac shall create one as soon as practicable, and such delay
shall not affect the validity and existence of the PC Pool or the related PCs.
With respect to each PC Pool, the collective terms hereof and of the related
Pool Supplement shall govern the issuance and administration of the PCs related
to such PC Pool, and all matters related thereto, and shall have no
applicability to any other PC Pool or PCs. As applied to each PC Pool, the
collective terms hereof and of the related Pool Supplement shall constitute an
agreement as if the collective terms of those instruments were set forth in a
single instrument. In the event of a conflict between the terms hereof and the
terms of a Pool Supplement for a PC Pool, the terms of the Pool Supplement shall
control with respect to that PC Pool. A Pool Supplement is not considered an
amendment to this Agreement requiring approval pursuant to Section 7.05.

Section 1.02. Identity of the Mortgages; Substitution and Repurchase.

(a) In consideration for the transfer of the related Mortgages by the Depositor
to a PC Pool, the Depositor (i) shall receive the PCs issued by such PC Pool and
(ii) may retain such PCs or transfer them to the related Mortgage seller or
otherwise, as the Depositor deems appropriate.

(b) After the PC Issue Date but prior to the first Payment Date, the Depositor
may, in accordance with its customary mortgage purchase and pooling procedures,
adjust the amount and identity of the Mortgages to be transferred to a PC Pool,
the PC Coupon and/or the original unpaid principal balance of the PCs and the
Mortgages in the PC Pool, provided that any changes to the characteristics of
the PCs shall be evidenced by an amendment or supplement to the related Pool
Supplement.

(c) Except as provided in this Section 1.02 or in Section 1.03, once the
Depositor has transferred a Mortgage to a particular PC Pool, such Mortgage may
not be transferred out of such PC Pool, except (x) if a mortgage insurer
exercises an option under an insurance contract to purchase such Mortgage or
(y) in the case of repurchase by the Guarantor, the Administrator or the related
Mortgage seller or servicer, under the following circumstances:

(i) The Guarantor may repurchase from the related PC Pool a Mortgage in
connection with a guarantee payment under Section 3.09(a)(ii).

 

  6  



--------------------------------------------------------------------------------

(ii) The Administrator may repurchase from the related PC Pool, or require or
permit a Mortgage seller or servicer to repurchase, any Mortgage if a repurchase
is necessary or advisable (A) to maintain servicing of the Mortgage in
accordance with the provisions of the Guide, or (B) to maintain the status of
the PC Pool as a grantor trust for federal income tax purposes.

(iii) The Guarantor may repurchase from the related PC Pool, or require or
permit a Mortgage seller or servicer to repurchase, any Mortgage if (A) such
Mortgage is 120 or more days delinquent, or (B) the Guarantor determines, on the
basis of information from the related borrower or servicer, that loss of
ownership of the property securing a Mortgage is likely or default is imminent
due to borrower incapacity, death or hardship or other extraordinary
circumstances that make future payments on such Mortgage unlikely or impossible.

(iv) The Guarantor may repurchase from the related PC Pool a Mortgage if a
bankruptcy court approves a plan that materially affects the terms of the
Mortgage or authorizes a transfer or substitution of the underlying property.

(v) The Administrator may require or permit a Mortgage seller or servicer to
repurchase from the related PC Pool any Mortgage or (within six months of the
issuance of the related PCs) substitute for any Mortgage a Mortgage of
comparable type, unpaid principal balance, remaining term and yield, if there is
(A) a material breach of warranty by the Mortgage seller or servicer, (B) a
material defect in documentation as to such Mortgage or (C) a failure by a
seller or servicer to comply with any requirements or terms set forth in the
Guide and, if applicable, other Purchase Documents.

(vi) The Administrator shall repurchase from the related PC Pool any Mortgage or
(within two years of the issuance of the related PCs) substitute for any
Mortgage a Mortgage of comparable type, unpaid principal balance, remaining term
and yield, if (A) a court of competent jurisdiction or a federal government
agency duly authorized to oversee or regulate Freddie Mac’s mortgage purchase
business determines that Freddie Mac’s purchase of such Mortgage was
unauthorized and Freddie Mac determines that a cure is not practicable without
unreasonable effort or expense or (B) such court or government agency requires
repurchase of such Mortgage.

(vii) To the extent a PC Pool includes convertible ARMs or Balloon/Reset
Mortgages (each, as defined in the Offering Circular), the Administrator shall
repurchase from the related PC Pool or require or allow the Mortgage seller or
servicer to repurchase such Mortgages (a) when the borrower exercises its option
to convert the related interest rate from an adjustable rate to a fixed rate, in
the case of a convertible ARM; and (b) shortly before such Mortgage reaches its
scheduled balloon repayment date, in the case of a Balloon/Reset Mortgage.

(d) The purchase price of a Mortgage repurchased by a Mortgage seller or
servicer shall be equal to the then unpaid principal balance of such Mortgage,
less any principal on such Mortgage that the Mortgage seller or servicer
advanced to the Depositor or the Administrator. The purchase price of a Mortgage
repurchased by the Administrator or the Guarantor under this Agreement shall be
equal to the then unpaid principal balance of such Mortgage, less any
outstanding advances of principal on such Mortgage that the Administrator, on
behalf of the Trustee, distributed to Holders. The Administrator, on behalf of
the Trustee, agrees to release any Mortgage from the PC Pool upon payment of the
applicable purchase price.

(e) In determining whether a Mortgage shall be repurchased from the related PC
Pool as described in this Section 1.02, the Guarantor and the Administrator may
consider such factors as they deem appropriate, including the reduction of
administrative costs (in the case of the Administrator) or possible exposure as
Guarantor under its guarantee (in the case of the Guarantor).

 

  7  



--------------------------------------------------------------------------------

Section 1.03. Post-Settlement Purchase Adjustments

(a) The Administrator shall make any post-settlement purchase adjustments
necessary to reflect the actual aggregate unpaid principal balance of the
related Mortgages or other Mortgage characteristics as of the date of their
purchase by the Depositor or their delivery to the Trustee in exchange for PCs,
as the case may be.

(b) Post-settlement adjustments may be made in such manner as the Administrator
deems appropriate, but shall not adversely affect any Holder’s rights to monthly
payments of interest at the PC Coupon, any Holder’s pro rata share of principal
or any Holder’s rights under the Guarantor’s guarantees. Any reduction in the
principal balance of the Mortgages held by a PC Pool shall be reflected by the
Administrator as a corresponding reduction in the principal balance of the
related PCs with a corresponding principal payment to the related Holders, on a
pro rata basis.

Section 1.04. Custody of Mortgage Documents. With respect to each PC Pool, the
Administrator, a custodian acting as its agent (which may be a third party or a
trust or custody department of the related seller or servicer), or the
originator or seller of the Mortgage may hold the related Mortgage documents,
including Mortgage notes and participation certificates evidencing the Trustee’s
legal ownership interest in the Mortgages. The Administrator may adopt and
modify its policies and procedures for the custody of Mortgage documents at any
time, provided such modifications are prudent and do not materially and
adversely affect the Holders’ interests.

Section 1.05. Interests Held or Acquired by Freddie Mac. Freddie Mac shall have
the right to purchase and hold for its own account any PCs. Subject to
Section 7.06, PCs held or acquired by Freddie Mac from time to time and PCs held
by other Holders shall have equal and proportionate benefits, without
preference, priority or distinction. In the event that Freddie Mac retains any
interest in a Mortgage, the remaining interest in which is part of a PC Pool,
Freddie Mac’s interest in such Mortgage shall rank equally with that of the
related PC Pool, without preference, priority or distinction. No Holder shall
have any priority over any other Holder.

Section 1.06. Intended Characterization. It is intended that the conveyance,
transfer, assignment and setting over of the Mortgages by the Depositor to the
Trustee pursuant to this Agreement be a true, absolute and unconditional sale of
the related Mortgages by the Depositor to the Trustee, and not a pledge of the
Mortgages to secure a debt or other obligation of the Depositor, and that the
Holders of the related PCs shall be the beneficial owners of such Mortgages.
Notwithstanding this express intention, however, if the Mortgages are determined
by a court of competent jurisdiction or other competent authority to be the
property of the Depositor, then it is intended that: (a) this Agreement be
deemed to be a security agreement within the meaning of Articles 8 and 9 of the
Uniform Commercial Code; (b) the conveyances provided for in Section 1.01 shall
be deemed to be (1) a grant by the Depositor to the Trustee on behalf of the
related Holders of a security interest in all of the Depositor’s right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the related Mortgages, any and all
general intangibles consisting of, arising from or relating to any of the
foregoing, and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the
Custodial Account and allocable to such Mortgages, whether in the form of cash,
instruments, securities or other property and (2) an assignment by the Depositor
to the Trustee on behalf of the related Holders of any security interest in any
and all of the Depositor’s right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
property described in the foregoing clause (1); and (c) notifications to Persons
holding such property, and acknowledgments, receipts or confirmations from
Persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Trustee on behalf of the related
Holders, for the purpose of perfecting such security interest under applicable
law.

 

  8  



--------------------------------------------------------------------------------

Section 1.07. Encumbrances. Except as may otherwise be provided expressly in
this Agreement, neither Freddie Mac nor the Trustee shall directly or
indirectly, assign, sell, dispose of or transfer all or any portion of or
interest in any PC Pool, or permit all or any portion of any PC Pool to be
subject to any lien, claim, mortgage, security interest, pledge or other
encumbrance of any other Person. This Section shall not be construed as a
limitation on Freddie Mac’s rights with respect to PCs held by it in its
corporate capacity.

ARTICLE II

Administration and Servicing of the Mortgages

Section 2.01. The Administrator as Primary Servicer. With respect to each PC
Pool, the Administrator shall service or supervise servicing of the related
Mortgages and administer, on behalf of the Trustee, in accordance with the
provisions of the Guide and this Agreement, including management of any property
acquired through foreclosure or otherwise, all for the benefit of the related
Holders. The Administrator shall have full power and authority to do or cause to
be done any and all things in connection with such servicing and administration
that the Administrator deems necessary or desirable. The Administrator shall
seek from the Trustee, as representative of the related Holders, any consents or
approvals relating to the control, management and servicing of the Mortgages
included in any PC Pool and that are required hereunder.

Section 2.02. Servicing Responsibilities. With respect to each PC Pool, the
Administrator shall service or supervise servicing of the related Mortgages in a
manner consistent with prudent servicing standards and in substantially the same
manner as the Administrator services or supervises the servicing of unsold
mortgages of the same type in its portfolio. In performing its servicing
responsibilities hereunder, the Administrator may engage servicers, subservicers
and other independent contractors or agents. The Administrator may discharge its
responsibility to supervise servicing of the Mortgages by monitoring servicers’
performance on a reporting and exception basis. Except as provided in Articles V
and VI and Sections 7.05 and 7.06 of this Agreement, Freddie Mac, as
Administrator shall not be subject to the control of the Holders in the
discharge of its responsibilities pursuant to this Article. Except with regard
to its guarantee obligations pursuant to Section 3.09 with respect to a PC Pool,
the Administrator shall have no liability to any related Holder for the
Administrator’s actions or omissions in discharging its responsibilities under
this Article II other than for any direct damage resulting from its failure to
exercise that degree of ordinary care it exercises in the conduct and management
of its own affairs. In no event shall the Administrator have any liability for
consequential damages.

Section 2.03. Realization Upon Defaulted Mortgages. With respect to each PC
Pool, unless the Administrator deems that another course of action (e.g.,
charge-off) would be in the best economic interest of the Holders, the
Administrator (or its authorized designee or representative) shall, as soon as
practicable, foreclose upon (or otherwise comparably convert the ownership of)
any real property securing a Mortgage which comes into and continues in default
and as to which no satisfactory arrangements can be made for collection of
delinquent payments. In connection with such foreclosure or conversion, the
Administrator (or its authorized designee or representative) shall follow such
practices or procedures as it deems necessary or advisable and consistent with
general mortgage servicing standards.

Section 2.04. Automatic Acceleration and Assumptions.

(a) With respect to each PC Pool, to the extent provided in the Guide, the
Administrator shall enforce the terms of each applicable Mortgage that gives the
mortgagee the right to demand full payment of the unpaid principal balance of
the Mortgage upon sale or transfer of the property securing the Mortgage
regardless of the creditworthiness of the transferee (a right of “automatic
acceleration’’), subject to applicable state and federal law and the
Administrator’s then-current servicing policies.

 

  9  



--------------------------------------------------------------------------------

(b) With respect to each PC Pool, the Administrator shall permit the assumption
by a new mortgagor of an FHA/VA Mortgage upon the sale or transfer of the
underlying property, as required by applicable regulations. Any such assumption
shall be in accordance with applicable regulations, policies, procedures and
credit requirements and shall not result in loss or impairment of any insurance
or guaranty.

Section 2.05. Prepayment Penalties. Unless otherwise provided in the Pool
Supplement for a PC Pool, the related Holders shall not be entitled to receive
any prepayment penalties, assumption fees or other fees charged on the Mortgages
included in such PC Pool, and either the related servicer or the Administrator
shall retain such amounts.

Section 2.06. Mortgage Insurance and Guarantees.

(a) With respect to each PC Pool, if a Conventional Mortgage is insured by a
mortgage insurer and the mortgage insurance policy is an asset of such PC Pool,
the related Holders acknowledge that the insurer shall have no obligation to
recognize or deal with any Person other than the Administrator, the Trustee, or
their respective authorized designees or representatives regarding the
mortgagee’s rights, benefits and obligations under the related insurance
contract.

(b) With respect to each PC Pool, each FHA/VA Mortgage shall have in full force
and effect a certificate or other satisfactory evidence of insurance or
guaranty, as the case may be, as may be issued by the applicable government
agency from time to time. None of these agencies has any obligation to recognize
or deal with any Person other than the Administrator, the Trustee, or their
respective authorized designees or representatives with regard to the rights,
benefits and obligations of the mortgagee under the contract of insurance or
guaranty relating to each FHA/VA Mortgage included in such PC Pool.

ARTICLE III

Distributions to Holders; Guarantees

Section 3.01. Monthly Reporting Period. For purposes of this Agreement with
respect to any PC Pool, any payment or any event with respect to any Mortgage
included in such PC Pool that is reported to the Administrator by the related
servicer as having been made or having occurred within a Monthly Reporting
Period shall be deemed to have been received by the Administrator or to have in
fact occurred within such Monthly Reporting Period used by the Administrator for
such purposes. Payments reported by servicers include all principal and interest
payments made by a borrower, insurance proceeds, liquidation proceeds and
repurchase proceeds. Events reported by servicers include foreclosure sales,
payments of insurance claims and payments of guarantee claims.

Section 3.02. Holder’s Undivided Beneficial Ownership Interest. With respect to
each PC Pool, the Holder of a PC on the Record Date shall be the owner of record
of a pro rata undivided beneficial ownership interest in the remaining principal
balance of the Mortgages in the related PC Pool as of such date and shall be
entitled to interest at the PC Coupon on such pro rata undivided beneficial
ownership interest, in each case on the related Payment Date. Such pro rata
undivided beneficial ownership interest shall change accordingly if any Mortgage
is added to or removed from such PC Pool in accordance with this Agreement. A
Holder’s pro rata undivided beneficial ownership interest in the Mortgages
included in a PC Pool is calculated by dividing the original unpaid principal
balance of the Holder’s PC by the original unpaid principal balance of all the
Mortgages in the related PC Pool.

Section 3.03. Distributions of Principal. With respect to each PC Pool, the
Administrator, on behalf of the Trustee, shall withdraw from the Custodial
Account and shall distribute to each related Holder its pro rata share of
principal collections with respect to the Mortgages in such PC Pool, including,
if applicable, each Holder’s pro rata share of the aggregate amount of any
Deferred Interest that has been

 

  10  



--------------------------------------------------------------------------------

added to the principal balance of the related Mortgages; provided, however, that
with respect to guarantee payments, the Guarantor’s obligations herein shall be
subject to its subrogation rights pursuant to Section 3.10. The Administrator
may retain from any prepayment or delinquent principal payment on any Mortgage,
for reimbursement to the Guarantor, any amount not previously received with
respect to such Mortgage but paid by the Guarantor to the related Holders under
its guarantee. For Mortgages purchased by the Depositor in exchange for PCs
under its MultiLender Swap Program, the Depositor shall retain principal
payments made on such Mortgages in the amount of any difference between the
aggregate unpaid principal balance of the Mortgages as of delivery by the seller
and the aggregate unpaid principal balance as of the PC Issue Date, and the
Depositor shall purchase additional Mortgages with such principal payments; such
additional Mortgages may or may not be included in the related PC Pool
represented by the PCs received by the seller.

Section 3.04. Distributions of Interest. With respect to each PC Pool, the
Administrator, on behalf of the Trustee, shall withdraw from the Custodial
Account and shall distribute to each related Holder its pro rata share of
interest collections with respect to the Mortgages included in such PC Pool, at
a rate equal to the PC Coupon (excluding, if applicable, each Holder’s pro rata
share of any Deferred Interest that has been added to the principal balance of
the related Mortgages). Interest shall accrue during the applicable Accrual
Periods. The Administrator may retain from any delinquent interest payment on
any Mortgage, for reimbursement to the Guarantor, any amount not previously
received with respect to such Mortgage but paid by the Guarantor to the related
Holders under its guarantee. With respect to each PC Pool, a partial month’s
interest retained by Freddie Mac or remitted to the related Holders with respect
to prepayments shall constitute an adjustment to the fee payable to the
Administrator and the Guarantor pursuant to Section 3.08(a) for such PC Pool.

Section 3.05. Payments.

(a) With respect to each PC Pool, distributions of principal and interest on the
related PCs shall begin in the month after issuance for Gold PCs and in the
second month after issuance for ARM PCs. The Administrator, on behalf of the
Trustee, shall calculate, or cause to be calculated, for each PC the
distribution amount for the current calendar month.

(b) On or before each Payment Date, the Administrator, on behalf of the Trustee,
shall instruct the Federal Reserve Banks to credit payments on PCs from the
Custodial Account to the appropriate Holders’ accounts. The related PC Pool’s
payment obligations shall be met upon transmittal of the Administrator’s payment
order to the Federal Reserve Banks provided sufficient funds are then on deposit
in the Custodial Account. A Holder shall receive the payment of principal, if
applicable, and interest on each Payment Date on each PC held by such Holder as
of the related Record Date.

(c) The Administrator relies on servicers’ reports of mortgage activity to
prepare the Pool Factors. There may be delays or errors in processing mortgage
information, such as a servicer’s failure to file an accurate or timely report
of its collections of principal or its having filed a report that cannot be
processed. In these situations the Administrator’s calculation of scheduled
principal to be made on Gold PCs may not reflect actual payments on the related
Mortgages. The Administrator shall account for and reconcile any differences as
soon as practicable.

(d) The Administrator reserves the right to change the period during which a
servicer may hold funds prior to payment to the Administrator, as well as the
period for which servicers report payments to the Administrator, including
adjustments to the Monthly Reporting Period. Either change may change the time
at which prepayments are distributed to Holders. Any such change, however, shall
not impair Holders’ rights to payments as otherwise provided in this Section.

(e) The Administrator shall maintain one or more accounts (together, the
“Custodial Account”), segregated from the general funds of Freddie Mac, in its
corporate capacity, for the deposit of collections of

 

  11  



--------------------------------------------------------------------------------

principal (including full and partial principal prepayments) and interest
received from or advanced by the servicers in respect of the Mortgages. Mortgage
collections in respect of the PC Pools established by Freddie Mac under this
Agreement or trust funds established by Freddie Mac pursuant to any other trust
agreements may be commingled in the Custodial Account, provided that the
Administrator keeps, or causes to be kept, separate records of funds with
respect to each such PC Pool and other trust fund. Collections due to Freddie
Mac, in its corporate capacity as owner of mortgages held in its portfolio, may
also be commingled in the Custodial Account, provided that the Administrator
shall withdraw such amounts for remittance to Freddie Mac on a monthly basis.
Funds on deposit in the Custodial Account may be invested by the Administrator
in Eligible Investments. Investment earnings on deposits in the Custodial
Account shall be for the benefit of the Administrator, and any losses on such
investments shall be paid by the Administrator. On each Payment Date, amounts on
deposit in the Custodial Account shall be withdrawn upon the order of the
Administrator, on behalf of the Trustee, for the purpose of making distributions
to the related Holders, in accordance with this Agreement.

Section 3.06. Pool Factors.

(a) The Administrator, on behalf of the Trustee, shall calculate and make
payments to Holders on each Payment Date based on the monthly Pool Factors
(including Negative Amortization Factors) until such time as the Administrator
determines that a more accurate and practicable method for calculating such
payments is available and implements that method. Pursuant to Section 7.05(e),
the Administrator may modify the Pool Factor methodology from time to time,
without the consent of Holders. With respect to each PC Pool, the Administrator,
on behalf of the Trustee, shall do the following:

(i) The Administrator shall publish or cause to be published for each month a
Pool Factor with respect to each PC Pool. Beginning in the month after formation
of a PC Pool, Pool Factors shall be published on or about the fifth Business Day
of the month, which Pool Factors may reflect prepayments reported to the
Administrator after the end of the related Monthly Reporting Period and before
the publication of the applicable Pool Factors. However, the Administrator may,
in its own discretion, publish Pool Factors on any other Business Day. The Pool
Factor for the month in which the PC Pool is established is 1.00000000 and need
not be published.

(ii) The Administrator shall distribute principal each month to a Holder of a
Gold PC in an amount equal to such Holder’s pro rata share of such principal,
calculated by multiplying the original principal balance of the Gold PC by the
difference between its Pool Factors for the preceding and current months.

(iii) The Administrator shall distribute principal each month to a Holder of an
ARM PC in an amount equal to such Holder’s pro rata share of such principal,
calculated by multiplying the original principal balance of the ARM PC by the
difference between its Pool Factors for the two preceding months.

(iv) The Administrator shall distribute interest each month in arrears to a
Holder (assuming no Deferred Interest) in an amount equal to 1/12th of the
applicable PC Coupon multiplied by such Holder’s pro rata share of principal,
calculated by multiplying the original principal balance of such Holder’s PC by
the preceding month’s Pool Factor for Gold PCs or by the second preceding
month’s Pool Factor for ARM PCs.

(v) For any month that Deferred Interest has accrued on a Deferred Interest PC,
the Administrator shall distribute principal (if any is due) to a Holder in an
amount equal to such Holder’s pro rata share of principal, calculated by
(A) subtracting the preceding month’s Pool Factor from the second preceding
month’s Pool Factor, (B) adding to the difference the Negative Amortization
Factor for the preceding month and (C) multiplying the resulting sum by the
original PC principal balance. The interest payment on the Deferred Interest PC
in that month shall be (i) 1/12th of the PC Coupon

 

  12  



--------------------------------------------------------------------------------

multiplied by (ii) the original principal balance of the Holder’s PC multiplied
by (iii) the preceding month’s Pool Factor minus the preceding month’s Negative
Amortization Factor.

(b) With respect to each PC Pool, a Pool Factor shall reflect prepayments
reported for the applicable Monthly Reporting Period. The Administrator, on
behalf of the Trustee, may also, in its discretion, reflect in a Pool Factor any
prepayments reported after the end of the applicable Monthly Reporting Period.
To the extent a given Pool Factor (adjusted as necessary for payments made
pursuant to the Guarantor’s guarantee of timely payment of scheduled principal
on Gold PCs) does not reflect the actual unpaid principal balance of the related
Mortgages, the Administrator shall account for any difference by adjusting
subsequent Pool Factors as soon as practicable.

(c) In the case of a PC Pool that is comprised of ARMs, a Pool Factor shall be
based upon the unpaid principal balance of the related Mortgages that servicers
report to the Administrator for the Monthly Reporting Period that ended in the
second month preceding the month in which the Pool Factor is published. The
Administrator, on behalf of the Trustee, may also, in its discretion, include as
part of the aggregate principal payment in any month any prepayments received
after the Monthly Reporting Period that ended in the second month preceding the
month in which the Pool Factor is published. To the extent a given Pool Factor
does not reflect the actual aggregate unpaid principal balance of the Mortgages,
the Administrator shall account for any difference by adjusting subsequent Pool
Factors as soon as practicable.

(d) The Pool Factor method for a PC Pool may affect the timing of receipt of
payments by related Holders but shall not affect the Guarantor’s guarantee with
respect to such PC Pool, as set forth in Section 3.09. The Guarantor’s guarantee
shall not be affected by the implementation of any different method for
calculating and paying principal and interest for any PC Pool, as permitted by
this Section 3.06.

Section 3.07. Servicing Fees; Retained Interest.

(a) To the extent provided by contractual arrangement with the Administrator,
with respect to each PC Pool, the related servicer of each Mortgage included in
such PC Pool shall be entitled to retain each month, as a servicing fee, any
interest payable by the borrower on a Mortgage that exceeds the servicer’s
required remittance with respect to such Mortgage. Each servicer is required to
pay all expenses incurred by it in connection with its servicing activities and
shall not be entitled to reimbursement for those expenses, except as provided in
Section 3.08(c). If a servicer advances any principal and/or interest on a
Mortgage to the Administrator prior to the receipt of such funds from the
borrower, the servicer may retain (i) from prepayments or collections of
delinquent principal on such Mortgage any payments of principal so advanced, or
(ii) from collections of delinquent interest on such Mortgage any payments of
interest so advanced. To the extent permitted by its servicing agreement, the
servicer is entitled to retain as additional compensation certain incidental
fees related to Mortgages it services.

(b) With respect to a PC Pool, pursuant to the related Purchase Documents, a
seller may retain each month as extra compensation a fixed amount of interest on
a Mortgage included in such PC Pool. In such event, the related servicer shall
retain each month as a servicing fee the excess of any interest payable by the
borrower on such Mortgage (less the seller’s retained interest amount) over the
servicer’s required remittance with respect to such Mortgage.

Section 3.08. Administration Fee; Guarantee Fee.

(a) Subject to any adjustments required by Section 3.04, with respect to any PC
Pool, the Administrator and the Guarantor shall be entitled to receive from
monthly interest payments on each related Mortgage a fee (to be allocated
between the Administrator and the Guarantor as they may agree) equal to the
excess of any interest received by the Administrator from the servicer over the
amount of interest payable to the related Holders; provided, however, that the
aggregate fee amount shall be automatically adjusted with respect to each PC
Pool to the extent a Pool Factor does not reflect the unpaid principal

 

  13  



--------------------------------------------------------------------------------

balance of the Mortgages. Any such adjustment shall equal the difference between
(i) interest at the applicable PC Coupon computed on the aggregate unpaid
principal balance of the Mortgages for such month based on monthly principal
payments actually received by the Administrator and (ii) interest at the
applicable PC Coupon computed on the remaining balance of the Mortgages included
in the PC Pool derived from the Pool Factor. The Administrator shall
(i) withdraw the aggregate fee amount from the Custodial Account prior to
distributions to the related Holders, (ii) retain its portion of the fee for the
Administrator’s own account and (iii) remit the remaining portion of the fee to
the Guarantor as the guarantee fee. In addition, the Administrator is entitled
to retain as additional compensation certain incidental fees on the Mortgages as
provided in Section 2.05 and certain investment earnings as provided in
Section 3.05(e).

(b) The Depositor shall pay all expenses incurred in connection with the
transfer of the Mortgages, the establishment and administration of each PC Pool
and the issuance of the PCs. Any amounts (including attorney’s fees) expended by
the Trustee or the Administrator (or the servicers on the Administrator’s
behalf) for the protection, preservation or maintenance of the Mortgages, or of
the real property securing the Mortgages, or of property received in liquidation
of or realization upon the Mortgages, shall be expenses to be borne pro rata by
the Administrator and the Holders in accordance with their interests in each
Mortgage. The Administrator, on behalf of the Trustee, may retain an amount
sufficient to pay the portion of such expenses borne pro rata by the Depositor
and the Holders from payments otherwise due to Holders, which may affect the
timing of receipt of payments by Holders but shall not affect the Guarantor’s
obligations under Section 3.09.

(c) The Administrator shall reimburse a servicer for any amount (including
attorney’s fees) it expends (on the Administrator’s behalf and with its
approval) for the protection, preservation or maintenance of the Mortgages, or
of the real property securing the Mortgages, or of property received in
liquidation of or realization upon the Mortgages. Such expenses shall be
reimbursable to the servicer from the assets of the related PC Pool, to the
extent provided in the Guide.

(d) Any fees and expenses described above shall not affect the Guarantor’s
guarantee with respect to any PC Pool, as set forth in Section 3.09.

Section 3.09. Guarantees.

(a) With respect to each PC Pool, the Guarantor guarantees to the Trustee and to
each Holder of a PC:

(i) the timely payment of interest at the applicable PC Coupon;

(ii) the full and final payment of principal on the underlying Mortgages on or
before the Payment Date that falls (A) in the month of its Final Payment Date,
for Gold PCs, or (B) in the month after its Final Payment Date, for ARM PCs; and

(iii) for Gold PCs only, the timely payment of scheduled principal on the
underlying Mortgages.

In the case of Deferred Interest PCs, the Guarantor’s guarantee of principal
includes, and its guarantee of interest excludes, any Deferred Interest added to
the principal balances of the related Mortgages. The Guarantor shall make
payments of any guaranteed amounts by transfer to the Custodial Account for
distribution to the related Holders, in accordance with Sections 3.03 and 3.04.
The guarantees pursuant to this Section will inure to the benefit of each PC
Pool and its related Holders, and shall be enforceable by the Trustee of that PC
Pool and by such Holders, as provided in Article V of this Agreement.

(b) The Guarantor shall compute guaranteed scheduled monthly principal payments
on any Gold PC, subject to any applicable adjustments, in accordance with
procedures adopted by the Guarantor from time to time. With respect to each PC
Pool, any payment the Guarantor makes to the Administrator, on behalf

 

  14  



--------------------------------------------------------------------------------

of the Trustee, on account of the Guarantor’s guarantee of scheduled principal
payments shall be considered to be a payment of principal for purposes of
calculating the Pool Factor for such PC Pool and the Holder’s pro rata share of
the remaining unpaid principal balance of the related Mortgages.

(c) The Guarantor’s guarantees shall continue to be effective or shall be
reinstated (i) in the event that any principal or interest payment made to a
Holder is for any reason returned by the Holder pursuant to an order, decree or
judgment of any court of competent jurisdiction that the Holder was not entitled
to retain such payment pursuant to this Agreement and (ii) notwithstanding any
provision hereof permitting fees, expenses, indemnities or other amounts to be
paid from the assets of any PC Pool.

Section 3.10. Subrogation. With respect to each PC Pool, the Guarantor shall be
subrogated to all the rights, interests, remedies, powers and privileges of each
related Holder in respect of any Mortgage included in such PC Pool on which it
has made guarantee payments of principal and/or interest to the extent of such
payments. Nothing in this Section shall impair the Guarantor’s right to receive
distributions in its capacity as Holder, if it is a Holder of any PCs.

Section 3.11. Termination Upon Final Payment. Each PC Pool is irrevocable and
will terminate only in accordance with the terms of this Agreement. Except as
provided in Sections 3.05(e), 6.06 and 7.01, with respect to each PC Pool,
Freddie Mac’s and the Trustee’s obligations and responsibilities under this
Agreement shall terminate as to a PC Pool and its Holders upon (i) the full
payment to such Holders of all principal and interest due to the Holders based
on the Pool Factors or by reason of the Guarantor’s guarantees or (ii) the
payment to the Holder of all amounts held by Freddie Mac and the Trustee,
respectively, and required to be paid hereunder; provided, however, that in no
event shall any PC Pool created hereby continue beyond the expiration of 21
years from the death of the survivor of the descendants of Joseph P. Kennedy,
the late ambassador of the United States to the Court of St. James’s, living on
the date hereof.

Section 3.12. Effect of Final Payment Date. The actual final payment on a PC may
occur prior to the Payment Date specified in Section 3.09(a)(ii) due to
prepayments of principal, including prepayments made in connection with the
repurchase of any Mortgage from the related PC Pool.

Section 3.13. Payment Error Corrections. In the event of a principal or interest
payment error, the Administrator, in its sole discretion, may effect corrections
by the adjustment of payments to be made on future Payment Dates or in such
other manner as it deems appropriate.

ARTICLE IV

PCs

Section 4.01. Form and Denominations. With respect to each PC Pool, the
principal balances, PC Coupons and other characteristics of the PCs to be issued
shall be specified in the related Pool Supplement. Delivery of the PCs of a PC
Pool shall constitute the issuance of the PCs for that PC Pool. PCs shall be
issued, held and transferable only on the book-entry system of the Federal
Reserve Banks in minimum original principal amounts of $1,000 and additional
increments of $1. PCs shall at all times remain on deposit with a Federal
Reserve Bank in accordance with the provisions of the Book-Entry Rules. A
Federal Reserve Bank will maintain a book-entry recordkeeping system for all
transactions in PCs with respect to Holders.

Section 4.02. Transfer of PCs. PCs may be transferred only in minimum original
principal amounts of $1,000 and additional increments of $1. PCs may not be
transferred if, as a result of the transfer, the

 

  15  



--------------------------------------------------------------------------------

transferor or the new Holder would have on deposit in its account PCs of the
same issue with an original principal amount of less than $1,000.The transfer,
exchange or pledge of PCs shall be governed by the fiscal agency agreement
between Freddie Mac and a Federal Reserve Bank, the Book-Entry Rules and such
other procedures as shall be agreed upon from time to time by Freddie Mac and a
Federal Reserve Bank. A Federal Reserve Bank shall act only upon the
instructions of the Holder in recording transfers of a PC. A charge may be made
for any transfer of a PC and shall be made for any tax or other governmental
charge imposed in connection with a transfer of a PC. Freddie Mac hereby assigns
to the Trustee Freddie Mac’s rights under each fiscal agency agreement with
respect to PCs issued by any PC Pool.

Section 4.03. Record Date. The Record Date for each Payment Date shall be the
close of business on the last day of the preceding month for Gold PCs and the
second preceding month for ARM PCs. A Holder of a PC on the books and records of
a Federal Reserve Bank on the Record Date shall be entitled to payment of
principal and interest on the related Payment Date. A transfer of a PC made on
or before the Record Date in a month shall be recognized as effective as of the
first day of such month.

ARTICLE V

Remedies

Section 5.01. Events of Default. With respect to each PC Pool, an “Event of
Default’’ means any one of the following events:

(a) Default by the Guarantor or the Administrator in the payment of interest or
principal to the related Holders as and when the same shall become due and
payable as provided in this Agreement, and the continuance of such default for a
period of 30 days.

(b) Failure by the Guarantor or the Administrator to observe or perform any
other covenants of this Agreement relating to their respective obligations, and
the continuance of such failure for a period of 60 days after the date of
receipt by such party of written notice of such failure and a demand for remedy
by the affected Holders representing not less than 65 percent of the remaining
principal balance of any affected PC Pool.

(c) The entry by any court having jurisdiction over the Guarantor or the
Administrator of a decree or order for relief in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian or
sequestrator (or other similar official) of the Guarantor or the Administrator
or for any substantial part of its property, or for the winding up or
liquidation of its affairs, if such decree or order remains unstayed and in
effect for a period of 60 consecutive days.

(d) Commencement by the Guarantor or the Administrator of a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent by the Guarantor or the Administrator to the entry of an
order for relief in an involuntary case under any such law, or its consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or other similar official) of the Guarantor
or the Administrator or for any substantial part of their respective properties,
or any general assignment made by the Guarantor or the Administrator for the
benefit of creditors, or failure by the Guarantor or the Administrator generally
to pay their debts as they become due.

The appointment of a conservator (or other similar official) by a regulator
having jurisdiction over the Guarantor or the Administrator, whether or not such
party consents to such appointment, shall not constitute an Event of Default.

 

  16  



--------------------------------------------------------------------------------

Section 5.02. Remedies.

(a) If an Event of Default occurs and is continuing with respect to a PC Pool,
the Holders of PCs representing a majority of the remaining principal balance of
such PC Pool may, by written notice to Freddie Mac, remove Freddie Mac as
Administrator and nominate its successor under this Agreement with respect to
such PC Pool. The nominee shall be deemed appointed as Freddie Mac’s successor
as Administrator unless Freddie Mac objects within 10 days after such
nomination. Upon such objection:

(i) The Administrator may petition any court of competent jurisdiction for the
appointment of its successor; or

(ii) Any bona fide Holder that has been a Holder for at least six months may, on
behalf of such Holder and all others similarly situated, petition any such court
for appointment of the Administrator’s successor.

(b) If a successor Administrator is appointed, the Administrator shall submit to
its successor a complete written report and accounting of the Mortgages in the
affected PC Pool and shall take all other steps necessary or desirable to
transfer its interest in and administration of such PC Pool to its successor.

(c) Subject to the Freddie Mac Act, a successor may take any action with respect
to the Mortgages as may be reasonable and appropriate in the circumstances.
Prior to the designation of a successor, the Holders of PCs representing a
majority of the remaining principal balance of any affected PC Pool may waive
any past or current Event of Default.

(d) Appointment of a successor shall not relieve Freddie Mac, in its capacity as
Guarantor, of its guarantee obligations as set forth in this Agreement.

Section 5.03. Limitation on Suits by Holders.

(a) With respect to any PC Pool, except as provided in Section 5.02, no Holder
shall have any right to institute any action or proceeding at law or in equity
or in bankruptcy or otherwise or seek any other remedy whatsoever against
Freddie Mac or the Trustee with respect to this Agreement or the related PCs or
Mortgages, unless:

(i) Such Holder previously has given the Trustee written notice of an Event of
Default and the continuance thereof;

(ii) The Holders of PCs representing a majority of the remaining principal
balance of any affected PC Pool have made a written request to the Trustee to
institute an action or proceeding in its own name and have offered the Trustee
reasonable indemnity against the costs, expenses and liabilities to be incurred;

(iii) The Trustee has failed to institute any such action or proceeding for 60
days after its receipt of the written notice, request and offer of indemnity
described above; and

(iv) The Trustee has not received from such Holders any direction inconsistent
with the written request described above during the 60-day period.

(b) No Holder shall have any right under this Agreement to prejudice the rights
of any other Holder, to obtain or seek preference or priority over any other
Holder or to enforce any right under this Agreement, except for the ratable and
common benefit of all Holders of PCs representing interests in any affected PC
Pool.

 

  17  



--------------------------------------------------------------------------------

(c) For the protection and enforcement of the provisions of this Section,
Freddie Mac, the Trustee and each and every Holder shall be entitled to such
relief as can be given either at law or in equity. Notwithstanding the
foregoing, no Holder’s right to receive payment (or to institute suit to enforce
payment) of principal and interest as provided herein on or after the due date
of such payment shall be impaired or affected without the consent of the Holder.

ARTICLE VI

Trustee

Section 6.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing with respect to a PC
Pool, the Trustee shall exercise the rights and powers vested in it by this
Agreement and use the same degree of care and skill in its exercise as a prudent
person would exercise or use under the circumstances in the conduct of such
person’s own affairs.

(b) Except during the continuance of an Event of Default, the Trustee undertakes
to perform such duties and only such duties as are specifically set forth in
this Agreement and shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Agreement and no implied
covenants or obligations shall be read into this Agreement against the Trustee.

(c) The Trustee and its directors, officers, employees and agents may not be
protected from liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or gross negligence in the performance of their
respective duties or by reason of reckless disregard of obligations and duties
under this Agreement, except that:

(i) this paragraph does not limit the effect of paragraph (b) of this Section;

(ii) the Trustee shall not be liable for any action taken, or not taken, by the
Trustee in good faith pursuant to this Agreement or for errors in judgment; and

(iii) the Trustee shall not be required to take notice or be deemed to have
notice or knowledge of any default or Event of Default, unless the Trustee
obtains actual knowledge or written notice of such default or Event of Default.
In the absence of such actual knowledge or notice, the Trustee may conclusively
assume that there is no default or Event of Default.

(d) Every provision of this Agreement shall be subject to the provisions of this
Section and Section 6.02.

(e) The Trustee shall not be liable for indebtedness evidenced by or arising
under this Agreement, including principal of or interest on the PCs, or interest
on any money received by it except as the Trustee may agree in writing.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law or the terms of this Agreement.

(g) No provision of this Agreement shall require the Trustee to expend, advance
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.

 

  18  



--------------------------------------------------------------------------------

(h) The Trustee may, but shall not be obligated to, undertake any legal action
that it deems necessary or desirable in the interest of Holders. The Trustee may
be reimbursed for the legal expenses and costs of such action from the assets of
the related PC Pool.

Section 6.02. Certain Matters Affecting the Trustee.

(a) The Trustee, and any director, officer, employee or agent of the Trustee may
rely in good faith on any certificate, opinion or other document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder. The Trustee may rely on any such
documents believed by it to be genuine and to have been signed or presented by
the proper Person and on their face conforming to the requirements of this
Agreement. The Trustee need not investigate any fact or matter stated in such
documents.

(b) Before the Trustee acts or refrains from acting, it may require an officer’s
certificate or an opinion of counsel, which shall not be at the expense of the
Trustee. The Trustee shall not be liable for any action it takes or omits to
take in good faith in reliance on an officer’s certificate or opinion of
counsel. The right of the Trustee to perform any discretionary act enumerated in
this Agreement shall not be construed as a duty and the Trustee shall not be
answerable for other than its willful misfeasance, bad faith or gross negligence
in the performance of such act.

(c) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers;
provided, that the Trustee’s conduct does not constitute willful misfeasance,
bad faith or gross negligence. In no event shall the Trustee have any liability
for consequential damages.

(e) The Trustee may consult with and rely on the advice of counsel, accountants
and other advisors and shall not be liable for errors in judgment or for
anything it does or does not do in good faith if it so relies. Any opinion of
counsel with respect to legal matters relating to this Agreement and the PCs
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with any opinion of such counsel.

(f) Any fees, expenses and indemnities payable from the assets of any PC Pool to
Freddie Mac, in its capacity as Trustee, in the performance of its duties and
obligations hereunder shall not affect Freddie Mac’s guarantee with respect to
that PC Pool, as set forth in Section 3.09.

Section 6.03. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Agreement, the
assets of the PC Pool or the PCs.

Section 6.04. Trustee May Own PCs. Subject to Section 7.06, the Trustee in its
individual or any other capacity may become the owner or pledgee of PCs with the
same rights as it would have if it were not the Trustee.

Section 6.05. Indemnity. Each PC Pool shall indemnify the Trustee and the
Trustee’s employees, directors, officers and agents, as provided in this
Agreement, against any and all claims, losses, liabilities or expenses
(including attorneys’ fees) incurred by it in connection with the administration
of this trust and the performance of its duties under this Agreement (to the
extent not previously reimbursed above), including, without limitation, the
execution and filing of any federal or state tax returns and information returns
and being the mortgagee of record with respect to the related Mortgages. The
Trustee shall notify the Administrator promptly of any claim for which it may
seek indemnity. Failure by the Trustee to so

 

  19  



--------------------------------------------------------------------------------

notify the Administrator shall not relieve the related PC Pool of its
obligations hereunder. A PC Pool shall not be required to reimburse any expense
or indemnify against any loss, liability or expense incurred by the Trustee
through the Trustee’s own willful misfeasance, bad faith or gross negligence.

The Trustee’s rights pursuant to this Section shall survive the discharge of
this Agreement.

Section 6.06. Replacement of Trustee. The Trustee may resign at any time. Any
successor Trustee shall resign if it ceases to be eligible in accordance with
the provisions of Section 6.09. In either case, the resignation of the Trustee
shall become effective, and the resigning Trustee shall be discharged from its
obligations with respect to the PC Pools created under this Agreement by giving
90 days’ written notice of the resignation to the Depositor, the Guarantor and
the Administrator and upon the effectiveness of an appointment of a successor
Trustee, which may be as of a date prior to the end of the 90-day period. Upon
receiving such notice of resignation, the Depositor shall promptly appoint one
or more successor Trustees by written instrument, one copy of which is delivered
to the resigning Trustee and one copy of which is delivered to the successor
Trustee. The successor Trustee need not be the same Person for all PC Pools. If
no successor Trustee has been appointed for a PC Pool, or one that has been
appointed has not accepted the appointment within 90 days after giving such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

Prior to an Event of Default, or if an Event of Default has occurred and has
been cured with respect to a PC Pool, Freddie Mac cannot be removed as Trustee
with respect to that PC Pool. If an Event of Default has occurred and is
continuing while Freddie Mac is the Trustee, at the direction of Holders of PCs
representing a majority of the remaining principal balance of such PC Pool,
Freddie Mac shall resign or be removed as Trustee, and to the extent permitted
by law, all of the rights and obligations of the Trustee with respect to the
related PC Pool only, will be terminated by notifying the Trustee in writing.
Holders of PCs representing a majority of the remaining principal balance of the
PC Pool will then be authorized to name and appoint one or more successor
Trustees. Notwithstanding the termination of the Trustee, its liability under
this Agreement and arising prior to such termination shall survive such
termination.

If a successor Trustee is serving as the Trustee, the following events are
“Trustee Events of Default” with respect to a PC Pool:

(i) the Trustee fails to comply with Section 6.09;

(ii) the Trustee is adjudged bankrupt or insolvent;

(iii) a receiver or other public officer takes charge of the Trustee or its
property; or

(iv) the Trustee otherwise becomes incapable of acting.

If at any time a Trustee Event of Default has occurred and is continuing, the
Guarantor (or if an Event of Default has occurred and is continuing, the
Depositor) may, and if directed by Holders of PCs representing a majority of the
remaining principal balance of such PC Pool, shall, remove the Trustee as to
such PC pool and appoint a successor Trustee by written instrument, one copy of
which shall be delivered to the Trustee so removed and one copy of which shall
be delivered to the successor Trustee, and the Guarantor (or if an Event of
Default has occurred and is continuing, the Depositor) shall give written notice
of the successor Trustee to the Holders affected by the succession.
Notwithstanding the termination of the Trustee, its liability under this
Agreement arising prior to such termination will survive such termination.

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Depositor shall promptly appoint a successor Trustee
that satisfies the eligibility requirements of Section 6.09.

 

  20  



--------------------------------------------------------------------------------

The retiring Trustee agrees to cooperate with the Depositor and any successor
Trustee in effecting the termination of the retiring Trustee’s responsibilities
and rights hereunder and shall promptly provide such successor Trustee all
documents and records reasonably requested by it to enable it to assume the
Trustee’s functions hereunder.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Depositor, the Guarantor and the Administrator.
Thereupon the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Agreement with respect to such PC Pool. The
successor Trustee shall mail a notice of its succession to the related Holders.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee.

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Depositor may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

Section 6.07. Successor Trustee By Merger. If a successor Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee; provided, that such corporation or
banking association shall be otherwise qualified and eligible under Section
6.09.

Section 6.08. Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of a PC Pool may at the time be located, the Trustee shall have the power and
may execute and deliver all instruments to appoint one or more Persons to act as
a co-trustee or co-trustees, or separate trustee or separate trustees, of all or
any part of such PC Pool and to vest in such Person or Persons, in such capacity
and for the benefit of the related Holders, such title to such PC Pool, or any
part thereof, and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 6.09 and no notice
to the related Holders of the appointment of any co-trustee or separate trustee
shall be required under Section 6.06 hereof.

(b) With respect to each PC Pool, every separate trustee and co-trustee shall,
to the extent permitted by law, be appointed and act subject to the following
provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the related PC Pool or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Trustee;

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

 

  21  



--------------------------------------------------------------------------------

(iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 6.09. Eligibility; Disqualification. Freddie Mac is eligible to act as
the Trustee and is initially the Trustee for the PC Pools created under this
Agreement. Any successor to Freddie Mac (i) at the time of its appointment as
Trustee, must be reasonably acceptable to Freddie Mac and (ii) must be organized
as a corporation or association doing business under the laws of the United
States or any State thereof, be authorized under such laws to exercise corporate
trust powers, have combined capital and surplus of at least $50,000,000 and be
subject to supervision or examination by federal or state financial regulatory
authorities. If any successor Trustee shall cease to satisfy the eligibility
requirements set forth in (ii) above, that successor Trustee shall resign
immediately in the manner and with the effect specified in Section 6.06.

ARTICLE VII

Miscellaneous Provisions

Section 7.01. Annual Statements. Within a reasonable time after the end of each
calendar year, the Administrator (or its agent) shall furnish to each Holder on
any Record Date during such year information that the Administrator deems
necessary or desirable to enable Holders and beneficial owners of PCs to prepare
their United States federal income tax returns, if applicable.

Section 7.02. Limitations on Liability. Neither Freddie Mac, in its corporate
capacity, nor any of its directors, officers, employees, authorized designees,
representatives or agents (“related persons’’) shall be liable to Holders for
any action taken, or not taken, by them or by a servicer in good faith pursuant
to this Agreement or for errors in judgment. This provision shall not protect
Freddie Mac or any related person against any liability which would otherwise be
imposed by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. In no event shall Freddie Mac or any related person
be liable for any consequential damages. Freddie Mac and any related person may
rely in good faith on any document or other communication of any kind properly
executed and submitted by any Person with respect to any matter arising under
this Agreement. Freddie Mac has no obligation to appear in, prosecute or defend
any legal action which is not incidental to its duties to service or supervise
the servicing of the Mortgages in accordance with this Agreement and which in
its opinion may involve any expense or liability for Freddie Mac. Freddie Mac
may, in its discretion, undertake or participate in any action it deems
necessary or

 

  22  



--------------------------------------------------------------------------------

desirable with respect to any Mortgage, this Agreement, the PCs or the rights
and duties of the parties hereto and the interests of the Holders hereunder. In
such event, the legal expenses and costs of such action and any resulting
liability shall be expenses for the protection, preservation and maintenance of
the Mortgages borne pro rata by Freddie Mac and Holders as provided in
Section 3.08(b).

Section 7.03. Limitation on Rights of Holders. The death or incapacity of any
Person having an interest in a PC shall not terminate this Agreement or any PC
Pool. Such death or incapacity shall not entitle the legal representatives or
heirs of such Person, or any Holder for such Person, to claim an accounting,
take any action or bring any proceeding in any court for a partition or winding
up of the related PC Pool, nor otherwise affect the rights, obligations and
liabilities of the parties hereto or any of them.

Section 7.04. Control by Holders. With respect to any PC Pool, except as
otherwise provided in Articles V and VI and Sections 7.05 and 7.06, no Holder
shall have any right to vote or to otherwise control in any manner the operation
and management of the Mortgages included in such PC Pool, or the obligations of
the parties hereto. This Agreement shall not be construed so as to make the
Holders from time to time partners or members of an association. Holders shall
not be liable to any third person by reason of any action taken by the parties
to this Agreement pursuant to any provision hereof.

Section 7.05. Amendment.

(a) Freddie Mac and the Trustee may amend this Agreement (including any related
Pool Supplement) from time to time without the consent of any Holders to
(i) cure any ambiguity or correct or supplement any provision in this Agreement,
provided, however, that any such amendment shall not have a material adverse
effect on any Holder; (ii) maintain the classification of any PC Pool as a
grantor trust for federal income tax purposes; or (iii) avoid the imposition of
any state or federal tax on a PC Pool; it being understood that any amendment
permitting the repurchase of a Mortgage by Freddie Mac due to a delinquency of
less than 120 days, other than in the circumstances described in
Section 1.02(c)(iii), may not be adopted under this clause (a).

(b) Except as provided in Section 7.05(c), Freddie Mac and the Trustee may amend
this Agreement as to any PC Pool, with the consent of Holders representing not
less than a majority of the remaining principal balance of the affected PC Pool.

(c) Freddie Mac and the Trustee may not amend this Agreement, without the
consent of a Holder, if such amendment would impair or affect the right of such
Holder to receive payment of principal and interest on or after the due date of
such payment or to institute suit for the enforcement of any such payment on or
after such date.

(d) To the extent that any provisions of this Agreement differ from the
provisions of any Freddie Mac Mortgage Participation Certificates Agreement or
PC Master Trust Agreement dated prior to the date of this Agreement, this
Agreement shall be deemed to amend such provisions of the prior agreement, but
only to the extent that Freddie Mac, under the terms of such prior agreement,
could have effected such change as an amendment of such prior agreement without
the consent of Holders of PCs thereunder; provided, however, that the trust
declarations and related provisions set forth in Section 7.05(d) of the PC
Master Trust Agreement dated as of December 31, 2007 are hereby reaffirmed with
respect to each PC Pool created before December 31, 2007.

(e) Notwithstanding any other provision of this Section, (i) the Administrator
(in its own discretion and in its own interest) and the Trustee (at the
Administrator’s direction) may amend this Agreement to reflect any modification
in the Administrator’s methodology of calculating payments to Holders, including
any modifications described in Section 3.05(d) and Section 3.06(a) and the
manner in which it distributes prepayments to Holders, (ii) the Administrator
(in its own discretion and in its own interest) and the Trustee (at the
Administrator’s direction) may amend this Agreement to cure any inconsistency
between this

 

  23  



--------------------------------------------------------------------------------

Agreement and the provisions of the Guide and (iii) the Depositor (in its own
discretion and in its own interest) and the Trustee (at the Administrator’s
direction) may amend any Pool Supplement to make the adjustments described in
Section 1.02(b) to the characteristics of the Mortgages to be transferred to a
PC Pool or to the related PCs.

Section 7.06. Voting Rights.

If Freddie Mac is acting as Administrator or Trustee and an Event of Default has
occurred and is continuing, any PCs held by Freddie Mac for its own account
shall be disregarded and deemed not to be outstanding for purposes of exercising
the remedies set forth in Section 5.02 and the second paragraph of Section 6.06.

Section 7.07. Persons Deemed Owners. With respect to each PC Pool, Freddie Mac,
the Trustee, the Administrator and a Federal Reserve Bank (or any agent of any
of them) may deem and treat the related Holder(s) as the absolute owner(s) of a
PC and the undivided beneficial ownership interests in the Mortgages included in
the related PC Pool for the purpose of receiving payments and for all other
purposes, and none of Freddie Mac, the Trustee, the Administrator or a Federal
Reserve Bank (nor any agent of any of them) shall be affected by any notice to
the contrary. All payments made to a Holder, or upon such Holder’s order, shall
be valid, and, to the extent of the payment, shall satisfy and discharge the
related PC Pool’s payment obligations with respect to the Holder’s PC. None of
Freddie Mac, the Trustee, the Administrator or any Federal Reserve Bank shall
have any direct obligation to any beneficial owner unless it is also the Holder
of a PC.

Section 7.08. Governing Law. This Agreement and the parties’ rights and
obligations with respect to PCs, SHALL BE GOVERNED BY THE LAWS OF THE UNITED
STATES. INSOFAR AS THERE MAY BE NO APPLICABLE PRECEDENT, AND INSOFAR AS TO DO SO
WOULD NOT FRUSTRATE THE PURPOSES OF THE FREDDIE MAC ACT OR ANY PROVISION OF THIS
AGREEMENT OR THE TRANSACTIONS GOVERNED HEREBY, THE LOCAL LAWS OF THE STATE OF
NEW YORK SHALL BE DEEMED REFLECTIVE OF THE LAWS OF THE UNITED STATES.

Section 7.09. Grantor Trust Status. No provision in this Agreement shall be
construed to grant Freddie Mac, the Trustee or any other Person authority to act
in any manner which would cause a PC Pool not to be treated as a grantor trust
for federal income tax purposes.

Section 7.10. Payments Due on Non-Business Days. If the date fixed for any
payment on any PC is a day that is not a Business Day, then such payment shall
be made on the next succeeding Business Day, with the same force and effect as
though made on the date fixed for such payment, and no interest shall accrue for
the period after such date.

Section 7.11. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, including any successor
by operation of law, and permitted assigns.

Section 7.12. Headings. The headings in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

Section 7.13. Notice and Demand.

(a) Any notice, demand or other communication required or permitted under this
Agreement to be given to or served upon any Holder may be given or served (i) in
writing by deposit in the United States mail, postage prepaid, and addressed to
such Holder as such Holder’s name and address may appear on the books and
records of a Federal Reserve Bank or (ii) by transmission to such Holder through
the communication system of the Federal Reserve Banks. Any notice, demand or
other communication to or

 

  24  



--------------------------------------------------------------------------------

upon a Holder shall be deemed to have been sufficiently given or made, for all
purposes, upon mailing or transmission.

(b) Any notice, demand or other communication which is required or permitted to
be given to or served under this Agreement may be given in writing addressed as
follows (i) in the case of Freddie Mac in its corporate capacity, to Freddie
Mac, 8200 Jones Branch Drive, McLean, Virginia 22102, Attention: Executive Vice
President — General Counsel and Secretary and (ii) in the case of the Trustee,
to: Freddie Mac (as Trustee), 8200 Jones Branch Drive, McLean, Virginia 22102,
Attention: Executive Vice President — General Counsel and Secretary.

(c) Any notice, demand or other communication to or upon Freddie Mac or the
Trustee shall be deemed to have been sufficiently given or made only upon its
actual receipt of the writing.

 

  25  



--------------------------------------------------------------------------------

THE SALE OF A PC AND RECEIPT AND ACCEPTANCE OF A PC BY OR ON BEHALF OF A HOLDER,
WITHOUT ANY SIGNATURE OR FURTHER MANIFESTATION OF ASSENT, SHALL CONSTITUTE THE
UNCONDITIONAL ACCEPTANCE BY THE HOLDER AND ALL OTHERS HAVING A BENEFICIAL
INTEREST IN SUCH PC OF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT (INCLUDING
THE RELATED POOL SUPPLEMENT) AND THE AGREEMENT OF FREDDIE MAC, SUCH HOLDER AND
SUCH OTHERS THAT THOSE TERMS AND PROVISIONS SHALL BE BINDING, OPERATIVE AND
EFFECTIVE.

 

 

FEDERAL HOME LOAN MORTGAGE CORPORATION,

in its corporate capacity and as Trustee

    /s/                             Neil Hughes  
                            Authorized Signatory

 

   